DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. Claims 51-70 are pending and have been examined herein.
Specification
3. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – see, for example, paragraphs [0154] and [0166] of the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Interpretation
4.  Claims 55-57 (and claims 63-65) recite “reducing the incidence of HSCs comprising said mutations in the subject and administering to the subject HSCs in which the mutations are absent.” Since the claims recite “mutations,” the claims are considered to require detecting the absence of each of the missense mutations and administering HSCs in which each of the missense mutations are absent. Similarly, claims 66-70 require detecting the absence of each of the missense mutations in the sequenced DNMT3A nucleic acids.
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 58-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the occurrence of one of the recited missense mutations and a predisposition to a hematological malignancy. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “determining” that the subject is predisposed to a hematological malignancy. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished mentally by critical thinking processes.  Such “determining” thereby is an abstract idea. The “determining” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a blood sample from a subject, isolating HSCs from the blood sample, and sequencing nucleic acids in the sample to detect the DNMT3A missense mutations are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited steps of obtaining a blood sample from a subject, isolating HSCs from the blood sample, and sequencing nucleic acids in the sample to detect mutations were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification – see, e.g., para [0098] and [0136] of the specification. See also Jan et al (Sci Translational Medicine. 2012. 4: 149ra118 and Supplementary Materials, 44 pages) which discloses methods for isolating HSCs from the blood of patients and sequencing nucleic acids present in the HSCs to detect the presence of mutations (e.g. Figures 1 and S1 and p. 4 of Supplementary Materials); and Shlush et al (Nature. Feb 2014. 506(7488): 328-333) which discloses methods for isolating HSCs from the blood of patients having acute leukemia and detecting DNMT3A mutations in the HSCs (e.g. p. 2-3 and 8).
Further, MPEP 2106.05(d) II states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10683552 (cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because methods that comprise (a) sequencing DNMT3A nucleic acids from one or more cells in a blood sample of a human subject; (b) detecting the presence of a missense mutation in the sequenced DNMT3A nucleic acids, wherein the missense mutation is G543C, F732C, Y735C, R749C, F751C, W753C, or L889C. 
Regarding claims 58-65, the claims of ‘552 recite that the methods are for treating a hematological malignancy. The claims of ‘552 do not recite determining that the subject is predisposed to a hematological malignancy if one of the DNMT3A missense mutations are detected. However, it is clear from the claims, when read in light of the specification of ‘552 that the subject is treated for the hematological malignancy following the detection of one of the DNMT3A missense mutations because the presence of the DNMT3A missense mutation indicated that the subject has or is predisposed to a hematological malignancy.
Regarding claims 55-57, the claims of ‘552 do not recite administering to the subject having the DNMT3A missense mutation HSCs in which the mutations are absent, particularly wherein the HSCs are administered in a bone marrow transplantation or a blood transfusion. However, claims 2 and 12 of ‘552 do recite “wherein the incidence of haematopoietic clones comprising said mis-sense mutation in the subject's blood is reduced by transfusing the subject with blood in which said mutations are absent, or by administering a bone marrow transplant to the subject.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the methods claimed in ‘552 by administering a blood transfusion or a bone marrow transplant to the subject in which the HSCs do not carry the DNMT3A missense mutation in order to accomplish the objective set forth in the claims of’552 of reducing the incidence of hematopoietic clones carrying the missense mutations, to thereby effectively treat a subject having or at risk of developing a hematological malignancy. 
Regarding present claims 59-62, claims 3 and 6-7 of ‘552recite the limitations that the haematological malignancy is a myeloproliferative neoplasm, a myelodysplastic syndrome, acute myeloid leukaemia or chronic lymphocytic leukaemia (claim 9 therein); he subject is at least 50 years of age (claim 3 therein); the subject is or has been exposed to a human carcinogen in sufficient amount and/or frequency for such carcinogen to be a potential cause of haematological malignancy (claim 6 therein); the carcinogen is a tobacco product, an organic solvent, a virus, a compound found in grilled red meat, ionizing radiation, lead or a lead product (claim 7 therein).
Regarding claims 66-70, as discussed above, the claims of ‘552 recite reducing the incidence of hematopoietic clones comprising the DNMT3A missense mutation in the subject's blood by transfusing the subject with blood in which said mutations are absent, or by administering a bone marrow transplant to the subject. The claims of ‘552 do not recite that the method further comprises first selecting hematopoietic cells for the blood transfusion or bone marrow transplantation by sequencing nucleic acids in the HSC cells in a sample to detect the absence of the DNMT3A missense mutations. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of ‘552 so as to have performed the steps of obtaining HSCs from a human subject, sequencing the DNMT3A nucleic acids in the HSCs, detecting the absence of the DNMT3A missense mutations in the HSCs, and collecting the HSCs in which the DNMT3A missense mutations are absent so that they could be used for the transplantation, including autologous and allogenic transplantation. Regarding claim 70, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method as set forth above using cord blood as a sample in those instances in which the human subject in need of a transplantation is a fetus since it would have been readily recognized that cord blood would provide a readily available source of the subject’s HSCs.  
Regarding claims 51-57, modification of the method of ‘552 as set forth above would have resulted in a method of detecting the presence (or absence) of DNMT3A mutations in HSCs isolated from the blood of a human subject. One would have been motivated to have performed such a modified method in order to have identified those HSCs that carry the DNMT3A missense mutations so that the HSCs would not be used in transplantation treatments since such HSCs would not be effective at reducing the incidence of HSCs comprising the mutations.
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (Blood. January 2012. 119(2): 559-568) in view of Chan et al (Int J Hematol. 2013. 98)6): 648-657).
Hou et al teaches a method for detecting DNMT3A mutations in samples from patients having the hematological malignancy of AML comprising performing PCR and direct sequencing of bone marrow samples (p. 560). Hou detected the presence of a G543C and Y735 DNMT3A missense mutation in samples from AML patients (p. 560, col. 2). It is stated that “the 7 missense mutations (C586W, P896L, G543C, Y735C, A644T, G699D, and G707D) that were found in 6 patients but had uncertain biologic significance (because they were not reported previously and could not be verified because of lack of matched BM samples at CR)” (p. 560, co. 2). 
Accordingly, Hou teaches a method comprising obtaining a sample from a human subject, including bone marrow samples and normal tissue samples, sequencing DNMT3A nucleic acids in the sample, and detecting the presence of a missense mutation in the DNMT3A nucleic acids, wherein the missense mutation is G543C or Y735C.
Hou does not teach performing the above method using HSCs isolated from a blood sample of the patient.
However, Chan teaches that DNMT3A mutations occur in HSCs and that such mutations lead to enhanced self-renewal and clonal expansion of populations of pre-leukemic HSCs (pre-LSCs), which may acquire additional mutations, resulting in their transformation into fully leukemic stem cells, with unlimited self-renewal potential and impaired differentiation (Figure 1).  
Chan (p. 3) states:
 “To examine the effects of DNMT3A deficiency on hematopoiesis in vivo, Challen and colleagues generated inducible conditional DNMT3A knock-out mice and transplanted purified HSCs (defined as side population+/c-kit+/lineage-/Sca-1+) from these mice along with competing wild-type control HSCs into lethally irradiated wild-type recipients. The effect of DNMT3A deficiency on the HSC contribution to peripheral blood cell generation was not apparent in primary recipients, but with subsequent serial transplantations there was a progressive increase in peripheral blood cell generation from DNMT3A-deficient HSCs compared with wild-type HSCs…Taken together, this study provides experimental evidence that complete loss of DNMT3A activity results in enhanced self-renewal of HSCs and a block in their differentiation. The findings support a model in which acquisition of a DNMT3A mutation in an HSC promotes its expansion into a pre-LSC clone by increasing self-renewal (Figure 1).” 

Chan (p. 5) also states:
“To investigate the serial acquisition of mutations in HSCs of AML patients, we reconstructed the history of events by genotyping individual colonies expanded from single residual HSCs for mutations found in the leukemic blast population.”

Chan (p. 9) concludes:
“Studying the role of these mutations in pre-LSCs in primary human samples and the impact of targeted therapies on this population is an important step towards the development of more effective AML therapies.”

In view of the teachings of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hou so as to have included the steps of obtaining a blood sample from the human patient, isolating HSCs from the blood sample, and assaying the HSCs to detect the presence of the DNMT3A G543C or Y735C mutations since Chan teaches that HSCs in peripheral blood harbor DNMT3A mutations and that such mutations can lead to pre-leukemic HSCs with enhanced self-renewal and clonal expansion of the pre-LSCs. Thus, by detecting the DNMT3A G543C or Y735C mutations in HSCs isolated from the blood of the human patient, Hou would have achieved the benefit of ascertaining the importance of these mutations in the development or occurrence of AML.
Regarding claim 52, Hou teaches that the median age of the subjects was 51 years of age (Table 2). Hou (p. 565, col. 1) states “In multivariate analysis (Table 5), the independent poor risk factors for OS were older age (> 50 years).” Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Hou using blood samples from human subjects that were > 51 years of age since this is the age at which DNMT3A mutations were detected in subjects and because this age group was an independent risk factor for poor survival.
7. Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (Blood. January 2012. 119(2): 559-568) in view of Chan et al (Int J Hematol. 2013. 98)6): 648-657) and further in view of Tong et al (PLoS ONE. 21 June 2013. 8(6): e67537; cited in the IDs).
The teachings of Hou and Chan are presented above. The combined references do not teach detecting the DNMT3A G543C or Y735C mutation in patients that had been exposed to the human carcinogen of tobacco smoke in sufficient amount or frequency to be a potential cause of cancer.
However, Tong teaches that current and former smokers have an increased risk of developing MDS, and that this risk was increased in those individuals that smoked more frequently or for a longer period of time (see abstract and p. 6 col. 2 to p. 7). Tong teaches that patients having MDS have a higher risk for transformation into AML (p. 1, col. 1). Tong further teaches that high levels of benzene are reported in smokers and that chronic benzene exposure is known to lead to the development of AML (p. 8, col. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to have further modified the method of Hou so as to have specifically sequenced the DNMT3A gene and identified the presence of the DNMT3A G543C or Y735C mutation in subjects who had been exposed or who are currently exposed to the human carcinogen of tobacco smoke in sufficient amount or frequency to be a potential cause of cancer since such exposure increases the subjects risk of developing AML.
8. Claims 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al (NEJM. 2014. 371:2488-2489 and Supplementary Appendix; cited in the IDS) in view of Chan et al (Int J Hematol. 2013. 98)6): 648-657).
Jaiswal et al teaches a method for detecting DNMT3A mutations in samples from older subjects not known to have a hematological malignancy comprising obtaining a blood sample from the human subject, sequencing nucleic acids present in the blood sample and detecting the occurrence of DNMT3A mutations in the nucleic acids (see, e.g., abstract and p. 2489). Jaiswal detected the presence of a G543C DNMT3A missense mutation in samples from the patients (Supplementary Tables S2 and S3). The information from Table S3 is provided below. The final 3 columns are “Variant allele fraction,” “Variant allele count,” and “Reference ID allele count.”

    PNG
    media_image1.png
    20
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    18
    436
    media_image2.png
    Greyscale

Accordingly, Jaiswal teaches a method comprising obtaining a blood sample from a human subject, sequencing DNMT3A nucleic acids in the sample, and detecting the presence of a missense mutation in the DNMT3A nucleic acids, wherein the missense mutation is G543C.
Jaiswal (p. 2489, col.1) states:
“Several lines of evidence have suggested that clonal hematopoiesis resulting from an expansion of cells that harbor an initiating driver mutation might be an aspect of the aging hematopoietic system.”

And:
“Sequencing studies have identified a set of recurrent mutations in several types of hematologic cancers. However, the frequency of these somatic mutations in the general population is unknown. We tested the hypothesis that somatically acquired single-nucleotide variants (SNVs) and small indels might be detectable in the blood of 
older persons who are not known to have any hematologic abnormalities.”

It is stated that “we primarily identified genes that were most frequently mutated in AML and the myelodysplastic syndrome. The most commonly mutated gene was DNMT3A (403 variants) (Fig. 2A, and Fig. S2 in the Supplementary Appendix)” (p. 2490, col. 2).
Jaiswal (p. 2496, col. 1) concludes that:
“We found that somatic mutations leading to clonal outgrowth of hematopoietic cells were frequent in the general population we studied, since 10% of persons older than 70 years of age carried these lesions.”
Jaiswal does not teach performing the above method of detecting the G543C DNMT3A mutation using HSCs isolated from a blood sample of the patient.
However, Chan teaches that DNMT3A mutations occur in HSCs and that such mutations lead to enhanced self-renewal and clonal expansion of populations of pre-leukemic HSCs (pre-LSCs), which may acquire additional mutations, resulting in their transformation into fully leukemic stem cells, with unlimited self-renewal potential and impaired differentiation (Figure 1).  
Chan (p. 3) states:
 “To examine the effects of DNMT3A deficiency on hematopoiesis in vivo, Challen and colleagues generated inducible conditional DNMT3A knock-out mice and transplanted purified HSCs (defined as side population+/c-kit+/lineage-/Sca-1+) from these mice along with competing wild-type control HSCs into lethally irradiated wild-type recipients. The effect of DNMT3A deficiency on the HSC contribution to peripheral blood cell generation was not apparent in primary recipients, but with subsequent serial transplantations there was a progressive increase in peripheral blood cell generation from DNMT3A-deficient HSCs compared with wild-type HSCs…Taken together, this study provides experimental evidence that complete loss of DNMT3A activity results in enhanced self-renewal of HSCs and a block in their differentiation. The findings support a model in which acquisition of a DNMT3A mutation in an HSC promotes its expansion into a pre-LSC clone by increasing self-renewal (Figure 1).” 

Chan (p. 5) also states:
“To investigate the serial acquisition of mutations in HSCs of AML patients, we reconstructed the history of events by genotyping individual colonies expanded from single residual HSCs for mutations found in the leukemic blast population.”

Chan (p. 9) concludes:
“Studying the role of these mutations in pre-LSCs in primary human samples and the impact of targeted therapies on this population is an important step towards the development of more effective AML therapies.”

In view of the teachings of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jaiswal so as to have included the steps of obtaining a blood sample from the human patient, isolating HSCs from the blood sample, and assaying the HSCs to detect the presence of the DNMT3A G543C or Y735C mutations since Chan teaches that HSCs in peripheral blood harbor DNMT3A mutations and that such mutations can lead to pre-leukemic HSCs with enhanced self-renewal and clonal expansion of the pre-LSCs. Thus, by detecting the DNMT3A G543C or Y735C mutations in HSCs isolated from the blood of the human patient, Jaiswal would have achieved the benefit of ascertaining the importance of these mutations in the development or occurrence of clonal outgrowth of hematopoietic stem cells and/or in the development of hematological cancers.
Regarding claim 52, Jaiswal (p. 2490, col. 2) states:
“Mutations in genes implicated in hematologic cancers were found in 5.6% (95% 
confidence interval [CI], 5.0 to 6.3) of persons 60 to 69 years of age, 9.5% (95% CI, 8.4 to 10.8) of persons 70 to 79 years of age (219 of 2300 persons), 11.7% (95% CI, 8.6 to 15.7) of persons 80 to 89 years of age (37 of 317), and 18.4% (95% CI, 12.1 to 27.0) of persons 90 years of age or older (19 of 103).”

Given the higher frequency of somatic mutations detected in subjects 60 years of age and above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the modified method of Jaiswal using blood samples from human subjects that were at least 60 years of age (and thereby older than 50 years of age) since this is the age at which somatic DNMT3A mutations were detected in subjects.
	Regarding claims 53 and 54, Jaiswal teaches that the subjects studied included individuals who were former or current smokers and that there was in an increased incidence of coronary heart disease and ischemic stroke in those subjects harboring the mutations who were also former or current smokers (Supplementary Table S12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the modified method of Jaiswal for detecting the DNMT3A G543C mutation in subjects that had been exposed to the human carcinogen of tobacco smoke in sufficient amount or frequency to be a potential cause of coronary heart disease or ischemic stroke, which would also be at an exposure level to be a potential cause of cancer. One would have been motivated to have done so because Jaiswal teaches that the incidence of the mutations detected therein was higher in such subjects.
10. The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebert et al (PGPUB 2018/0010185; cited in the IDS) has an effective filing date of 25 November 2014, which is the same effective filing date of the present application. Ebert discloses methods for identifying a subject at increased risk of developing a hematological disorder comprising sequencing at least part of the genome of a subject that includes the DNMT3A gene in a blood cell sample from the subject and identifying from said sequencing one or more mutations in the DNMT3A gene, wherein the presence of said mutation(s) indicates an increased risk of the subject developing a hematological disorder, and particularly wherein the hematological cancer is AML, CML or CLL (e.g., para [0008] and [0012]). Ebert states that “[0248] In summary, Applicants find that clonal hematopoiesis due to somatic mutation is a common finding in the elderly, and most frequently involves DNMT3A, TET2, and ASXL1. This clinical entity, CHIP, is associated with increased risk of developing hematological malignancy, minimal changes in blood counts, increased overall mortality, and increased risk of cardiometabolic disease.” Ebert teaches that the DNMT3A mutations include G543C, Y735C and R749C (e.g. para [0017]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634